Citation Nr: 0005643	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94- 44 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to July 
1969.

This appeal arises from a January 1994, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
hypertension secondary to service-connected post traumatic 
stress disorder.


FINDINGS OF FACT

1.  The appellant served on active duty from August 1967 to 
July 1969.

2.  Hypertension was not first manifested during service or 
within one year of service and was not caused by or the result 
of or aggravated by service-connected post traumatic stress 
disorder.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, may 
not be presumed to have been so incurred, and was not 
proximately due to or the result of service-connected post 
traumatic stress disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for hypertension 
secondary to his service-connected post traumatic stress 
disorder.  Under pertinent law and VA regulations, service 
connection may be granted if hypertension was incurred or 
aggravated during service, if hypertension manifested to a 
compensable degree within one year thereafter, or if the 
appellant manifests hypertension as a result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.309, 3.310 (1999); Allen v. 
Brown, 7 Vet.App. 439 (1994).  It is not necessary to have a 
diagnosis of a particular disability during service, but it 
is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b)(1999).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  

The Board will first review the appellant's pertinent medical 
history regarding his claim.

Service medical records are entirely negative for any 
complaints or findings referable to hypertension.  The 
appellant denied any history of high or low blood pressure 
and his cardiovascular system was described as normal, at the 
time of his July 1969 military separation examination.

A December 1969 VA examination likewise reported a normal 
cardiovascular system.  The appellant's blood pressure was 
120/80.

Treatment records from the Alabama Department of Public 
Health dated in April 1988 were submitted which indicated 
that the appellant was followed for hypertension treated with 
medication since March 1988.  In May 1989, the appellant 
reported that his private physician, Dr. Miller, had 
discontinued all of his medication because potassium was 
affecting his heart.  A July 1989 treatment entry noted that 
the appellant's pressures were 114/80 right arm, and 124/80 
left arm, and that he was taking no medication.  He was to 
return in 3 months if his blood pressure continued to be well 
controlled without medication.  Diastolic blood pressure 
readings from March 1988 to July 1989 varied from 70 to 90, 
with only one reading as high as 120/90 on the left.

Medical treatment records from the appellant's private 
physicians, Greg L. Jones, M.D.  and Thomas W. Twele, M.D., 
dated from March 1988 to August 1989, were submitted.  A 
March 1988 entry noted that the appellant had a strong family 
history of hypertension.  Dr. Jones noted in April 1988 that 
"though [the appellant] has real hypertension and need for 
medication, what he may need more at this time is some help 
and some support in getting financial assistance."  He 
further indicated that the appellant "obviously has a 
component of anxiety neuroses in addition to his 
hypertension" and reiterated the need for a well balanced 
diet and abstinence from alcohol.  The appellant's blood 
pressure was normal in March 1989.  

A March 1989 VA treatment entry reported that the appellant 
was seen for psychiatric complaints.  Diagnoses included, 
among others, major depressive disorder and hypertension.  
The appellant was again seen for psychiatric complaints in 
April 1989.  Concomitant medical problems were reported to 
include hypertension, for which he was taking Esidrix and 
Potassium Chloride.  His hypertension was described as 
controlled with medication, and it was noted that he was 
followed by a local family practice physician for this.  His 
hypertension was again reported to be controlled with 
medication in June 1989.

A statement from the appellant's private physician, Charles 
Miller, M.D., regarding examination in April 1989 was 
submitted.  A history of elevated potassium and chest pain 
for years was indicated.  Dr. Miller listed numerous physical 
disorders, including hyperventilation syndrome/anxiety.  
However, no findings referable to hypertension were 
indicated. 

An August 1989 statement from Dr. Jones was submitted.  Dr. 
Jones reported that the appellant had been evaluated and 
treated for numerous physical conditions, including 
hypertension.  He indicated that the appellant had also been 
treated for anxiety symptoms associated with his physical 
problems.

A VA psychiatric examination was conducted in November 1989.  
The appellant reported that he had a history of alcohol 
dependence, but that he stopped in 1988 when he found out 
about his hypotension.  Physical health complaints included 
hypotension.  Diagnoses on Axis I included Dysthymia, 
generalized anxiety disorder, and alcohol dependence in 
remission.  

A VA treatment entry dated in August 1989 reported that the 
appellant was seen in follow up for his major depressive 
disorder with anxiety.  He claimed that his stress had 
increased at home.  He had no physical complaints.  The 
assessment was major depressive disorder, and hypertension.  
The appellant continued to be followed for his psychiatric 
symptoms through March 1990.  

A March 1992 VA treatment entry reported that the appellant 
was seen for post-traumatic stress disorder and hypertension.  

A VA hospitalization report for a period of admission from 
March 1992 to April 1992 reported that the appellant was 
referred to the PTSD program as a result of his complaints of 
PTSD symptoms.  A history of hypertension was noted, and the 
appellant was placed on Inderal.

The appellant was granted entitlement to service connection 
for post traumatic stress disorder in a July 1992 rating 
decision.

A hospitalization report for a period of admission in 
February 1993 to the Northeast Alabama Regional Medical 
Center indicated that the appellant was admitted with severe 
chest pain and an abnormal electrocardiogram compatible with 
an acute anteroseptal myocardial infarction.  He received 
cardiac catheterization.  Primary diagnosis was acute 
anteroseptal myocardial infarction, and hypertension was 
noted. 

VA treatment records, dated from February 1993 to October 
1993, reported that the appellant was followed for various 
physical and psychiatric complaints including PTSD and 
hypertension.

The appellant filed a claim for hypertension secondary to 
"stress" from his PTSD in September 1993.

A VA hospitalization summary for a period of admission in 
December 1993 reported that the appellant's past medical 
history was significant for hypertension, myocardial 
infarction in February of 1992, multiple psychiatric 
diagnoses including schizophrenia, depression, post traumatic 
stress disorder, and suicidal and homicidal ideations.

VA examination was conducted in October 1994.  A diagnosis of 
PTSD, delayed type, was indicated.

A VA hospitalization report for a period of admission from 
September 1994 to November 1994 indicated that the appellant 
was treated for post traumatic stress disorder, 
atherosclerotic heart disease with hypertension, and 
osteoarthritis of the hips, knees and spine.  During his 
hospitalization his blood pressure was maintained at an 
average of 120/85.

A July 1995 statement from a VA psychologist reported that 
the appellant was in treatment for increased PTSD 
symptomatology.  

VA treatment records revealed that the appellant was followed 
for numerous physical and psychiatric complaints.  His 
hypertension was reported by history, and described as stable 
in July 1995.

A VA hospitalization summary for a period of admission in 
April 1996 indicated that the appellant was admitted for 
treatment of his psychiatric complaints.  Hypertension was 
merely noted among other numerous diagnoses on Axis III.

An additional statement from a VA psychologist who treated 
the appellant was submitted in September 1996, which 
indicated that he continued to receive treatment for post 
traumatic stress disorder.  It was reported that he had 
severe emotional and physical problems, the result of which 
caused him to be unemployable.

VA medical treatment records, dated from April 1996 to June 
1997, reported that the appellant was followed for various 
physical and psychiatric symptoms.  A November 1996 VA 
treatment entry noted that the appellant reported that he had 
been told that his blood pressure was too high the day 
before.  A blood pressure reading while the appellant was 
seated was 136/92.

A Stringfellow Memorial Hospital report for a period of 
admission in June 1997 indicated that the appellant was 
admitted for recurrent chest pain and ECG evidence of acute 
inferolateral myocardial injury.  There was no evidence of 
infarction at present.  The appellant was reported to be 
hypotensive.  Blood pressure was 80/60.  Final diagnosis was 
of acute coronary syndrome. 

A June 1997 discharge summary from The University of Alabama 
at Birmingham was also submitted which indicated that the 
appellant's principle diagnoses were chest pain secondary to 
coronary vasospasm, newly diagnosed diabetes mellitus, and 
reported history of post traumatic stress disorder.

A VA examination for diseases of the heart was conducted in 
September 1997.  The appellant complained of shortness of 
breath with occasional chest pain and irregular heartbeats, 
but no night dyspnea.  His blood pressure was 110/75.  The 
examiner reported that the appellant was to have a cardiology 
evaluation in January 1997, but did not show.  Therefore, 
clinically undocumented, generalized arteriosclerosis with 
possibly coronary artery insufficiency was indicated.  No 
diagnosis of hypertension was reported.  It was noted that 
cardiology data was needed before a final diagnosis could be 
provided.

A September 1997 VA examination report for mental disorders 
indicated that the appellant's increased psychopathology 
dated to the early 1990s, almost immediately following his 
myocardial infarction.  The examiner noted that:

[w]hile the connection between ischemic heart 
disease and post-traumatic stress disorder has 
never been proven even in persons who experience 
severe combat and/or prisoner of war experiences, 
it is highly suggestive from this veteran's history 
that he suffers from yet another condition which 
may compromise both his cardiovascular status and 
severely aggravate his post-traumatic stress 
disorder and vice versa.  I highly suspect that the 
veteran suffers from severe sleep disorder, very 
likely a combination of sleep apnea and periodic 
leg movement disorder.  Both of these conditions 
are frequent among the population of veterans with 
post-traumatic stress disorder and very frequent 
among the population with chronic pain.  Sleep 
apnea is a potentially dangerous condition which 
leads to hypertension and that could then be a 
factor in the patient's ischemic heart disease.

The examiner diagnosed post-traumatic stress disorder, 
chronic, severe, probably associated with severe sleep 
disorder.  The examiner further indicated that the 
"connection between ischemic heart disease and post 
traumatic stress disorder is not established."  

A VA psychiatric examination for post-traumatic stress 
disorder was conducted in October 1997.  The appellant 
claimed that his post traumatic stress disorder was a 
contributing factor to his heart disease, although it did not 
directly cause his heart disease.  He indicated that post-
traumatic stress disorder made his heart condition worse.  
The examiner diagnosed post-traumatic stress disorder, and 
reported that the appellant's "ischemic heart disease 
appears to be associated with his post traumatic stress 
disorder.  Whenever the veteran feels he is under attack by 
the Vietnamese and whenever he experiences visual and 
auditory hallucinations of hearing the Vietnamese talk, it 
triggers stress which triggers chest pain and cardiac 
arrhythmias.  Therefore, the veteran's post-traumatic stress 
disorder appears to be an associated and contributing factor 
to his cardiovascular disease."

In February 1998, VARO granted the appellant an increased 
evaluation for his post traumatic stress disorder from 30 to 
100 percent disabling, effective from September 1993, the 
date of filing of his claim.

A VA medical expert opinion was requested by the Board in 
November 1999.  A January 2000 opinion was received from a 
medical expert in the VA New Jersey Health Care System, 
Renal-Hypertension Section.  After a review of the 
appellant's medical records, the expert reported that the 
appellant had stage 1 hypertension, defined as blood pressure 
in the range of 140-159/90-99.  The expert indicated that 
most of the appellant's blood pressures were well controlled, 
with some as low as 108/72 while on antihypertensive 
medication.  Additional normal laboratory findings excluded 
many causes of secondary hypertension.  The physician's 
opinion was that "there is no firm evidence in the medical 
literature that the stress and anxiety associated with PTSD 
is the cause of sustained chronic hypertension."  He further 
indicated that his answers to the posed questions of "[i]s 
it at least as likely as not that the appellant's 
hypertension was proximately due to or the result of his 
PTSD?", and "[i]s it at least likely as not that the 
appellant's hypertension was aggravated by his PTSD?" were 
"no."  In summary, the physician reported that the 
appellant most likely has essential hypertension, which is a 
very common disease especially among African American men.  
He concluded that he "do[es] not think that PTSD is a factor 
regarding [the appellant's] hypertension."

The threshold question that must be resolved with regard to 
the appellant's claim is whether he has presented evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet. App. at 93.  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.

In order for a service-connection claim to be well grounded, 
there must be (1) competent evidence of current disability (a 
medical diagnosis); (2) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In order for a claim for 
secondary service connection for a disorder clearly separate 
from the service-connected disorder to be well grounded, the 
veteran must present medical evidence to support the alleged 
causal relationship between the service-connected disorder 
and the disorder for which secondary service connection is 
sought.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board finds the claim for service connection for 
hypertension to be well grounded.  As already noted, the 
medical records show that the appellant has hypertension that 
originally manifested several years after service.  The 
record also include medical opinion of a possible nexus 
between hypertension service-connected disability, thereby 
satisfying the requirements for a well grounded secondary 
service connection claim.  Evidence of the possible nexus is 
found in the report of the October 1997 VA psychiatric report 
in which the examiner opined that post traumatic stress 
disorder appeared to be an "associated and contributing" 
factor to the appellant's cardiovascular disease.  

Having found the claim to be well grounded, the Board will 
proceed to address the merits.  Review of the entire record 
shows that supporting evidence of the appellant's claim 
consists of the previously mentioned VA psychiatrist's report 
in October 1997 in which the examiner opined that the 
appellant's post traumatic stress disorder appeared to be a 
"contributing factor" to his cardiovascular disease.  The 
other supporting evidence consisted of the September 1997 VA 
examination report in which the examiner opined that there 
was possible, albeit more attenuated, connection between the 
appellant's ischemic heart disease and post traumatic stress 
disorder.  At the same time, the examiner acknowledged that 
the connection between the heart disease and post traumatic 
stress disorder was not established.  

On the other hand, the VA medical expert opinion provided in 
January 2000 specifically opined that it was not as likely as 
not that the appellant's hypertension was proximately due to, 
or the result of, or aggravated by, his post traumatic stress 
disorder, and concluded that post traumatic stress disorder 
was not a factor regarding his hypertension.  The Board finds 
that this opinion to be more probative than other opinions in 
the record on the etiology of the appellant's hypertension.  
The medical expert reviewed the entire claims folder as well 
as the medical literature in reaching his opinion.  Further, 
the expert did not express his opinion in speculative terms 
such as "could be" or "appears to be", but, instead, 
indicated whether the claimed relationship was at least as 
likely as not.  In view of the greater probative weight of 
the medical expert's opinion, the evidence is not in relative 
equipoise, and the benefit of the doubt doctrine is not for 
application.  The weight of the evidence is against the 
claim.  Accordingly, service connection for hypertension 
secondary to service-connected post traumatic stress disorder 
is not warranted. 

The Court has indicated that "[i]t is not error for the BVA 
to favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reason or bases."  Owens v. Brown, 7 Vet.App. 429, 433 
(1995).


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected post traumatic stress disorder is 
denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


